Porter, J.
delivered the opinion of the court. The defendant was appointed administrator of the estate of Z. Kirkland. A few days after his appointment, the heirs made a division of the moveables and slaves of the succession. Sued, in the present action, by one of these heirs, he pleads to the jurisdic*293tion of the court and says, that he is no longer administrator. The judge of probates sustained this objection, and the plaintiffs appealed.
Patterson and Winn for plaintiffs, Scott and Flint for defendant.
We think the court erred. Until the administrator presented his accounts and obtained their homologation in the court of probates, or until the time expired for which he held his appointment, any person having claim on the estate, had a right to sue him, as representing it. What would be the extent of his responsibility, if, as alleged, the property had been delivered up to the heirs, previous to the suit being commenced, is a question not now before us.
It is therefore ordered, adjudged and decreed, that the judgment of the court of probates be annulled, avoided and reversed, that the case be remanded to be proceeded in according to law, and that the appellee pay the costs of this appeal.